Citation Nr: 0513558	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  95-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
cerebrovascular accident (CVA) secondary to the service-
connected residuals of a skull fracture.


REPRESENTATION

Appellant represented by:	Joan A. Mooney, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from April 1970 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim on 
appeal.  The veteran subsequently timely appealed the RO's 
denial, and his case underwent appellate adjudication by the 
Board in August 1999, following remands to the RO in April 
1998 and October 1998.  The appellant appealed the August 
1999 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  And, following a February 2001 
Appellee's Motion for Remand and to Stay Proceeding, a May 
2001 Court Order vacated and remanded the August 1999 Board 
decision. 

Subsequently, the veteran's claim was again adjudicated and 
denied by the Board in May 2002.  The appellant appealed the 
May 2002 Board decision to the Court, and following a June 
2003 Joint Motion for Remand, a June 2003 Court Order vacated 
and remanded the May 2002 Board decision.  At present, 
following a remand to the RO in December 2003, the 
appellant's case is once again before the Board for appellate 
consideration.  

The Board notes that the veteran presented testimony via 
videoconference during a hearing on appeal at the RO before 
the undersigned Veterans Law Judge (VLJ) in November 1997.  A 
copy of the hearing transcript issued following the hearing 
is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The evidence is in relative equipoise as to whether the 
veteran's residuals of  CVA are related to the service-
connected residuals of a skull fracture.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
claimed residuals of CVA are proximately due to the service-
connected residuals of a skull fracture.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued October 2002, 
January 2004 and December 2004; the August 1994 rating 
decision, the July 1995 statement of the case (SOC), and the 
multiple supplemental statements of the case (SSOCs) and 
Board decisions/remands issued from 1996 to the present.  In 
addition, the RO letters issued October 2002, January 2004 
and December 2004; and the October 2004 SSOC also provided 
the veteran with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

In this regard, the Board notes the initial AOJ decision was 
made in August 1994 before December 2004, the date the last 
VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Specifically, the Board finds that, per July 1997 
notations from Dr. A. Llopea, the reported treatment records 
from Dr. Llopea do not exist.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the SOC, and the SSOCs, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, during the November 1997 video hearing, the 
veteran testified that the service-connected residuals of a 
skull fracture currently include headaches, and that up until 
the day of his CVA in 1993, he suffered from chronic and 
severe headaches.  It was further pointed out that doctors 
statements have been submitted which indicate that it could 
not be ruled out the possibility that the veteran's headaches 
and the overall fracture did not contribute to the CVA.

With respect to the evidence of record, the Board finds that 
evidence includes copies of VA and private treatment records 
which describe the treatment the veteran has received over 
time for various health problems, including headaches and 
hemiparesis.  Specifically, the evidence includes records 
from the City of Danville Water, Gas and Electric Departments 
dated in 1973; 1974 statements from J. Beaton, M.D.; records 
from the Fayetteville, Durham, Salem and Winston-Salem VA 
Medical Centers dated from 1987 to 2002; lay statements from 
the veteran's neighbor, father and wife; 1995 statements from 
Dr. Ray Williamson; 1994 statements from S. Kash, M.D.; 1997 
statements from W. Bodner, M.D.; records from the Social 
Security Administration; 2002 statements from W. Faircloth, 
M.D., and C. Bocchino, D.C.; 2003 and 2004 records from the 
East Coast Internal Medicine; various VA examination reports; 
1998 statements from F. Chen, M.D.; 2003 statements from G. 
Sandoz, M.D.; and statements from W. Parker, M.D., dated from 
1995 to 1997.

Specifically, the Board notes that the evidence includes 
evidence both in favor and against the veteran's claim.  For 
example, November 1995 notations from W. Parker, M.D., 
indicate that the veteran questioned whether there was any 
relationship between his in-service head injury and his 
stroke.  Dr. Parker noted that he would render an opinion 
upon a review of the medical history, but that it seemed 
extremely unlikely that the veteran's head injury was in any 
way related to the stroke.  However, January 1996 and October 
1997 statements from Dr. Parker noted that it was difficult 
to see a direct relationship between the veteran's head 
injury and the 1993 stroke without complete details on the 
head injuries, but that the injuries could have contributed 
to the stroke.

In addition, a December 1998 statement from F. Chen, M.D., 
noted the veteran was diagnosed with status post left 
subcortical CVA with residual right motor and sensory hemi-
paresis, which was more likely than not related to the 
ulceration involving the proximal left internal carotid 
artery, rather than the head injury occurring 20 years prior.  
However, a November 2003 statement from G. Sandoz, M.D., 
notes that the veteran's Magnetic Resonance Imaging (MRI) in 
August 2003 did not show any evidence of stroke cortical or 
subcortical in nature, and the magnetic resonance angiography 
(MRA) of the intracranial vessel did not show any evidence of 
problems.  And, at this time, looking at the changes that the 
veteran was having and complaining about, Dr. Sandoz believed 
that this was traumatic in nature.

A July 2004 VA brain and spinal cord examination report shows 
the veteran was diagnosed with severe headaches for 20 years 
following a right frontal fracture in 1971, associated with 
episodic right extremity convulsive movements.  And, an 
August 2004 follow up note to the July 2004 VA examination 
report notes that chronic headaches and extremely unusual 
sensory losses of the face and scalp suggested that the 
veteran's current medical problems were less than likely 
related to the original head trauma or chemical exposure, 
although it was not possible to give a precise percentage of 
this likelihood.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the residuals of cerebrovascular 
accident secondary to the service-connected residuals of a 
skull fracture is warranted in this case.  The law is clear 
that when the evidence is in relative equipoise as to the 
merits of an issue, the benefit of the doubt in resolving the 
issue is to be given to the appellant.  38 U.S.C.A. 
§ 5107(b).  In this case, it is apparent that the evidence 
includes medical evidence/statements both in favor and 
against the veteran's contentions, as discussed above.  As 
such, given the above described medical evidence, the Board 
finds that the evidence is in at least relative equipoise, 
and that the reasonable doubt rule applies to this case.  As 
previously indicated, when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for the 
residuals of cerebrovascular accident secondary to the 
service-connected residuals of a skull fracture is granted.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Service connection for the residuals of CVA secondary to the 
service-connected residuals of a skull fracture is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


